Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims are not properly marked. For example, in claim 1 line 5, ‘mechanism’ was present before and thus should not be underlined. Other claims have not been inspected for similar errors and the applicant is entirely responsible for any issue arising therefrom.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The term ‘catalyst’ in claim 1 is inappropriate in an apparatus claim because it depends on a reaction.
B) In claim 2, ‘copper gallium’ is missing a semicolon.
C) In claim 9, JP-8 is unclear as to what it is. It is, for all intents and purposes, a trademark.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20150151274.
Lee teaches, especially in para 36-51, a reservoir 30, jets 31, reactor chamber 11, filter 19 and recirculating loop 22. See also elements 41 and 18.
This does not teach a ‘mist’ however, using such dispersed droplets of the claimed size is obvious for efficient contact with the gas phase in the reactor, the relative amount (claim 11?) being obvious to provide the level of heating desired.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3-9 above, and further in view of Malone 5577346.
.

Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive.
If ‘copper gallium alloy’ is meant, then it should be expressed as that or ‘copper-gallium’. If they are intended to be separate, then there should be appropriate punctuation between the words ‘copper’ and ‘gallium’. It has been explained in the previous action why neither ‘catalyst’ nor the reaction performed do not impart patentability as part of the claim interpretation. Lee teaches that nozzles 31 jet the liquid metal into reactor 10. Lee thus has nozzles connected to the metal or else the stated function would be impossible. Claim 1 does not specify from where the liquid metal is returned to the supply; the structural element required is present.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

/STUART L HENDRICKSON/ Primary Examiner, Art Unit 1736